 FALKOWSKI GROCERYFalkowski Grocery and Retail Clerks Local Union No.1116, Retail Clerks International Association, AFL-CIO. Case 18-CA-5429May 25, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELIOOn February 16, 1978, Administrative Law JudgeGeorge Norman issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings. andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Falkowski Grocery, Vir-ginia, Minnesota, its officers. agents. successors. andassigns, shall take the action set forth in the said rec-ommended Order.DECISIONSTATEMENT OF tHF- CASEGEORGE NORMAN. Administrative Law Judge: This casecame to hearing in Virginia, Minnesota. on August 25,1977. The charge was filed by Retail Clerks Local UnionNo. 1116, Retail Clerks International Association, AFLCIO (herein called the Union). The complaint, which is-sued on July 22, 1977. alleges that Falkowski Grocery(herein called Respondent) violated Section 8(a)( 1 ) and (5)of the National Labor Relations Act, as amended.'IssuesThe primary issues are:I. Is Respondent a member of a multiemployer bargain-ing group, the Area Retail Grocers Association, formed forthe purpose of negotiating a collective-bargaining agree-ment with the Union?2. Did the Union and the multiemployer bargaininggroup negotiate a collective-bargaining agreement coveringemployees of Respondent and other employer members ofthe Association in a unit of full-time and regular part-timeand utility employees represented by the Union?3. Has Respondent refused to bargain collectively andin good faith with the Union by failing and refusing to signand apply the collective-bargaining agreement describedabove?The parties were given full opportunity to participate, toproduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered. were filed on behalf of theGeneral Counsel and Respondent.Upon the entire record of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACTI IHE BtUSINESS OF THE EMPLOYERFrank Falkowski and Helen Falkowski are copartnersdoing business under the trade name of Falkowski Gro-cers. Falkowski Grocery has maintained its principal officeand place of business in Virginia, Minnesota, and has beenengaged in the operation of a retail grocery store sellingmneats, groceries. and related products. During the 12-month period ending June 30, 1977, Respondent. in thecourse and conduct of its business operations, derivedgross revenues in excess of $500,000, and purchased andcaused to be transported and delivered to its store goodsand materials valued in excess of $50,000. of which goodsand materials valued in excess of $50,000 were transportedand delivered to its store in Virginia, Minnesota, directlsfrom points located outside the State of Minnesota. or weretransported and delivered to said store in Virginia, Minne-sota, and received from other enterprises located in theState of Minnesota, each of which other enterprises re-ceived the said goods and materials delivered to them di-rectly from points located outside the State of Minnesota.The complaint alleges, the answer admits, and I find thatthe Respondent is an employer engaged in commerce with-in the meaning of Section 2(2). (6), and (7) of the Act.I During the proceedings, counsel for the General Counsel moved toamend par. 5 of the complaint to read as follows:All full-time and regular part-lime and utihty emplhiees empl ocedby the employer members of a multl-emplo(ser hargainine group coil-posed of certain members of the Area Retail Grocers Aissitclll,,n talidother grocer employers who authorize Daniel Mundt to ba;rgain for thisgroup. excluding store managers, meat department employees. u.clh-men. guards and supervisors as defined in the Act. constitutes .unitappropriate for the purposes of collective bargaining within the mcan-11 Ili I ABOR ORGANIZA&LION INVOLVEDRetail Clerks L.ocal Union No. 1116, Retail Clerks Inter-incg of SCtlOil 9hb oif tIhc ict()er th.e rhle ioln of Ihe Respondenl. the motlon to amend as, granted ioconfiorm the I.ledllng to Ihe testimons that the mulliemployer group con-,ited 11oI tllls of ilembhers of the Areal Retail (;rocers Aissoclatlol hbut Of alleIat ne oilthe phr enplocr shi ;olsAo authorized Mundt to hargain foi hint andthe ,lIher,, a, .rouip236 NLRB No. 60473 DECISIONS OF NATIONAl. LABOR RELATIONS BOARDnational Association, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.I11. THlE ALL EGED UNFAIR LABOR PRACTICESThe Aiea Retail Grocers Association (herein called theAssociation) is composed of member-employers in the re-tail grocery business. The employers have grocery storesthat serve the public selling a complete line of productsthat would normally be found in any grocery store: i.e.,milk, bread, meat, and all kinds of general merchandise.Some stores are small, running from 2,500 to 4,000 squarefeet; others are large and run up as high as 15,000 to 18,000square feet.Daniel H. Mundt, who represents the Association, is anattorney in private practice whose offices are located inDuluth, Minnesota, and whose practice is in North andSouth Dakota, northern Minnesota, northern Wisconsin,and northern Michigan. In the conduct of his practice,Mundt has negotiated in excess of 5,000 collective-bargain-ing agreements over a period of 21 years. Mundt representsthe Association in negotiating contracts with the Unioninvolved herein. The members of the Association havefrom I employee to as many as 150 employees, dependingon volume of business. Although the Association has anexecutive secretary located in Duluth, Minnesota, Mundt.who negotiates collective-bargaining contracts for themembers of the Association, is not employed by the Asso-ciation. The grocers, on an individual basis, have author-ized Mundt to represent them as a group both in negotia-tions and in the application and interpretation ofcollective-bargaining contracts that normally have run forperiods of 3 years.2On November 7, 1976, Frank Falkowski, on behalf ofRespondent, signed the following form which was sent tohim by Mundt:Authorization FormWe hereby authorize the law firm of Van Evera,Mundt, Koskinen, Clure & Andrew, in the person ofDaniel H. Mundt, to represent the undersigned storein the negotiations with the Retail Clerks Union LocalNo. 1116 and the Meat Cutters and Butchers UnionLocal No. 12 for the 1977 negotiations. We under-stand that this authorization includes the authority tonegotiate changes in language and cost items with re-spect to labor contracts involving these unions.We further represent that we have the following em-ployees on a part time and full time basis covered bycontract with the Retail Clerks Union and the MeatCutters and Butchers Union.Retail Clerks Union:Full time employees: onePart time employees: oneButchers Union.Full time employees: 02 he application and interpretation of the contracts after the negotia-tions have been completed has been done from time to time by separateretainer on an indivdual or group basis.Part time employees: 0We further agree to share the costs and expenses ofnegotiation and legal work on a pro-rata basis.Dated this 7 day of Nov., 1976.Name of Store: Falkowski MKTBy /s/ Frank Falkowski 3In connection with the collective-bargaining agreementunder consideration, copies of this document were sent byMundt to all of the grocer-members of the Association be-fore the commencement of negotiations. Over the past 20years forms containing identical language have been sentto the various members of the Association, including Fal-kowski.4In the late summer or early fall of 1976, Mundt sent outthe authorization forms described above to the members ofthe Association because the contract was about to expireon April 15, 1977. Forms were sent out with the purposethat negotiations would start as early as possible hoping toarrive at a collective-bargaining agreement on or before theexpiration date, April 15, of the then existing agreement.As it turned out an agreement was settled upon by the timethe then existing contract expired.Mundt worked closely with the policy committee whichconsisted of certain members of the Association. At therequest of Mundt, Frank Falkowski became a member ofthe policy committee and remained a member up throughthe negotiations of the contract involved in this proceed-ing. As a member of the policy committee Falkowski wasone of the most active participants, giving his counsel andadvice during the entire period of negotiations.In preparations for negotiations, Mundt met from timeto time with members of the Association in group meetingsin addition to meeting with the policy committee. Thosemeetings were usually held in the conference room inMundt's law offices in Duluth. The meetings were attendedby from 8 to as many as 20 people. Falkowski, who wasconsidered by Mundt to be a good policy committee mem-ber, attended and participated in almost all of the meet-ings. Each employer-member of the policy committee wasfree to express his views without limitation and regardlessof the number of unit employees in his employ. Not onlywas the policy committee engaged in an advisory functionto the chief negotiator Mundt, but it was also involved inthe formulating of proposals and counterproposals. Exceptfor one occasion during the latest negotiations, no memberof the policy committee participated in the bargaining atthe bargaining table. If the policy committee authorizedMundt to take a certain course of action, he consideredthat to be his mandate to proceed accordingly.On April 16, 1977, upon completion of the latest negotia-tions, Mundt signed a collective-bargaining agreement onbehalf of the Area Retail Grocers Association. That con-tract had been approved unanimously by the policy com-mittee before Mundt affixed his signature to it.5Exh. 34 In billing the members of the Association for his services, Mundt billedthem on a proportional basis depending upon the number of employees aparticular member then had in his employ.'On April 6. 1977. the policy committee met. and the 18 employer repre-474 FALKOWSKI GROCERYThe past practice has been that once Mundt negotiated acontract he would contact all of the individual employersand tell them that the contract had been settled. He testi-fied that he wrote to inform them that the contract hadbeen settled, and to set up a meeting, usually in Duluth orin their area, to discuss the contract "page by page, para-graph by paragraph, sentence by sentence and word byword, literally." Mundt would go through the whole con-tract from beginning to end and highlight the changes thathad been made and sometimes answer questions about thecontract language. He would then obtain from the em-ployers their individual signatures to the contract. Mundtfurther testified that he did not think that the signing of thecontract by any of the members would be a problem be-cause he said that in the meeting of April 6, "we had anexcellent representation from the policy committee and, infact, had a meeting that. ..eighteen people attended."Never during the course of negotiations over a period ofyears has any member of the Association refused to sign acontract negotiated by Mundt on their behalf. Falkowskinever indicated prior to the last negotiating session leadingto the contract in question that he was not bound by whatMundt was doing. Nor was Mundt informed either orallyor in writing by Falkowski that he did not intend to bebound. At no time did Falkowski prior to the completionof negotiations for the agreement in question indicate thathe did not intend to be bound. At no time did Falkowski,either orally or in writing, indicate that he no longer wishedto participate as a member of the multi-employer bargain-ing group.7On April 26, following the negotiations, Mundt had ameeting with the Association members in Duluth to discussthe new contract. Falkowski was present at that meeting.Following Mundt's presentation concerning the contract,Mundt was approached by Falkowski who expressed con-cern with the rate of increase of wages in the agreement.Mundt told Falkowski that he would go back with theUnion "to see if it was possible to get something on adifferent basis for the small stores." 8 Mundt did go back tothe Union and the Union agreed to increase the wage dif-ferential between the small stores and the big stores.Mundt then communicated the change to Falkowski andthe other small store operators.9Analysis and ConclusionsRespondent contends that "the Area Retail Grocers As-sentatives at that meeting, including Falkouski. authorized Mundt to signthe final proposed contract Falkowski denied he voted In favor of the sign-ing. but admitted that a majority of those present voted to approse and thatmajorit) rule controlledAt the commencement of each negotiation for a new contract. Mundtinformed the Union as to whom he represented. naming each member of theAssociation' In addition to refusing to sign or be bound by the contract. Falkowisklsent Mundt a handwritten letter in the early part of Jula 1977, telling him hewas not going to be a part of the Association ans longer, and that Mundtshould not regard him as a client or represent him' The contract provisions divide the stores into three segments based onvolume of business in consideration of the smaller operatorIn every negotiation in the past the parties had gotten together andnegotiated certain changes to the already agreed upon contractsociation as an informal, segmented group of employers,each of which segments have bargaining separately withthe Union, is not such a multi-employer association thatwill bind an independent, small grocery to any contractallegedly accepted by Mr. Mundt." The evidence is clearthat the Area Retail Grocers Association which has been inexistence for over 20 years, representing Respondent andother member-employers, is not "an informal segmentedgroup of employers, each of which segments have bar-gained separately with the Union," but is in fact a group ofemployers in a related business whose employees are repre-sented by one Union, and who have found it mutually ad-vantageous to bargain with that Union as a group, ratherthan individually. Moreover, a commitment to bargain ona multiemployer basis will not be made to depend on thepresence of a formal associational structure among the bar-gaining participants or on the formal delegation of authori-ty from the individual employer to the multi-employergroup. RaVonier Incorporated, Grays Harbor Division, 52NLRB 1269 (1943); Korner Kafe Inc., 156 NLRB 1157(1966): Field and Sons, Inc., 189 NLRB 406 (1971). There isno evidence that any of the employers in the Associationhave bargained separately with the Union. I find, there-fore, that Respondent at all times material herein was amember of the Association and authorized the Associationto bargain for it on a multiemployer basis.Respondent also contends that its withdrawal from theAssociation was effective based upon that past practice ofthe Association, timeliness, consent of the Union and theAssociation, estoppel, and unusual circumstances involvedwith Respondent's store in Virginia, Minnesota. The evi-dence is that Respondent's notification to Mundt of hiswithdrawal from the Association was not sent until afterMundt, on behalf of Respondent and other members of theAssociation, had agreed upon a contract with the Union.The withdrawal request was not timely. There is no evi-dence with respect to past practice of the Association con-cerning withdrawals by its members. Nor is there any evi-dence that either the Union or Mundt consented toRespondent's withdrawal from the Association insofar asRespondent being bound by the contract. Therefore, estop-pel has no application here. Furthermore, there are no un-usual circumstances involved with Respondent's store inVirginia, Minnesota, that justify Respondent's refusal tosign a contract after agreeing, as a member of the Associa-tion, to the provisions thereof and to be bound thereby. Itis well established Board law that an employer who entersa multiemployer bargaining group is not free to examinethe product of such negotiations to decide whether to ac-cept those terms but must abide by the terms of that agree-ment negotiated on a group basis. Retail Associates, Inc.,120 NLRB 388 (1958). Only in certain specified situations,not present here, is an individual employer who has joinedsuch a group allowed to avoid this bargaining obligation:(1) The employer has manifested in a timely and unequivo-cal fashion his intent to withdraw from the group, Inter-state Construction Company', 229 NLRB 271 (1977); (2) theUnion has consented to or acquiesced in the employer'suntimely withdrawal, Joseph C. Collins & Co., Inc., 184NLRB 940 (1970); or (3) unusual circumstances exist, U.S.Lingerie Corporation, 170 NLRB 750 (1968). The timeliness475 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof an employer's attempted withdrawal is based on twocriteria; whether such withdrawal predates the date agreedupon in the prior contract for the initiation of negotiations,Retail Associates, supra, at 395, and whether the withdrawalpredates the actual commencement of negotiations, Stan-dard Plumbing and Heating Compny, Inc., and Sam F.Messina d/b/a Standard Plumbing Company, 185 NLRB444, 448 (1970).Respondent's third contention is "the equitable consid-erations in forcing a small, independent grocer to accept acontract negotiated for employers with as many as 150 em-ployees in the collective-bargaining unit, weigh in favor ofpermitting Falkowski Grocery to negotiate on an individ-ual basis with the Clerks Union." This contention is whollywithout merit. Respondent has had a 20-year history ofnegotiating with the Union through a multiemployer bar-gaining group which he considered more advantageousthan negotiating on an individual basis. Apart from theuntimeliness of his attempt to withdraw from the Associa-tion, Respondent had an opportunity to, and did in fact,participate as a member of the policy committee in advis-ing, proposing and counterproposing throughout the pe-riod of negotiations. He was well aware of what was goingon and even insisted on a bigger differential between thelarge operators and the small operators after agreementwas reached, which he succeeded in obtaining.Respondent's fourth contention is "testimony and evi-dence relating to Falkowski Grocery and its relationship tothe Area Grocers Association and to the Area Retail Gro-cers Association and any comments or communicationswith these associations by and through Mr. Falkowski'sattorney, Daniel Mundt, is privileged under the doctrine ofattorney-client privilege and must be striken from the rec-ord." That contention is likewise wholly without merit.Mundt is an attorney in practice and Falkowski was, alongwith all the other employers who were members of the mul-tiemployer group, in a sense, a client of Mundt. Mundttestified, in substance, that Falkowski along with all theemployers in the multiemployer association agreed to berepresented by Mundt. He testified that at the inception ofthe negotiations he supplied, as certainly he was requiredto do, a list of all the members of the multiemployer groupwho agreed to be represented by him. As a party to thenegotiations, the Union was entitled to know with whom itwas negotiating and who would be expected to individuallysign the contract agreed to by the Union and the Associa-tion in accordance with past practice. Mundt testified withrespect to Falkowski's degree of participation as a memberof the policy committee during the negotiations. He alsotestified with respect to the composition of the policy com-mittee and the functions and relationship between the poli-cy committee and himself concerning his authority to acton behalf of the Association in negotiating a contract withthe Union. All those matters were material and relevant toa determination of whether he agreed to, and subsequentlybecame bound by, the agreement reached by the represen-tative of that group and the Union. None of these factsshould have been excluded from the record on the basis ofattorney-client privilege, and indeed, aside from a state-ment that the attorney-client privilege is endorsed by theFederal Rules of Evidence, Rule 503, and that "the disci-plinary rules of the American and Minnesota Bar Associa-tions prevent disclosure of confidential information givento the lawyer," the Respondent has cited no authority, andI am unaware of any, holding that the testimony of Mundtmust be excluded on the basis of its confidentiality andsubject to the attorney-client privilege. Indeed, if the testi-mony given by Mundt were excluded on that basis it wouldbe most difficult to enforce the National Labor RelationsAct on the facts of this case. I therefore reject that conten-tion. Moreover, Respondent, in his defense, is in effect dis-claiming an agency relationship between himself as princi-pal and Mundt as agent, arguing that the agent has no rightto prove that the agency relationship in fact existed be-cause of the attorney-client relationship. It would be elabo-rating on the obvious to discuss the lack of cogency of suchreasoning.That Respondent is bound by the collective-bargainingcontract negotiated by the Association is well established.As previously noted, the test to be applied in determiningsuch obligation is whether the members of the group haveindicated from the outset an unequivocal intention to bebound in collective bargaining by group rather than indi-vidual action.l0The evidence is clear that such unequivocalintention was appropriately manifested; therefore, Respon-dent must accept the results of the multiemployer negotia-tions and cannot at his pleasure renounce his commitmentto be bound by the group action. The Board has repeatedlyheld that once commitment to group bargaining is made,the employer can extricate himself from the multiemployerrelationship only by making a timely and unambiguouswithdrawal from that arrangement (a withdrawal which, tobe timely must, absent unusual circumstances, be madebefore the actual commencement of contract negotiations).Retail Associates Inc., supra. Clearly, Respondent's with-drawal attempt herein was made not just subsequent to thecommencement of negotiations, but after the completionof the negotiations.It was not until it came time to sign a contract incorpo-rating the terms of the agreement reached on April 16 didRespondent announce that he did not intend to be boundby the negotiations. Accordingly, inasmuch as I havefound that Respondent Falkowski through 20 years of as-sociation membership and his participation in the policycommittee of the Association manifested an unequivocalintention to be bound by the Association's bargained-forcontract, and inasmuch as Respondent Falkowski did noteffect a timely withdrawal from this arrangement, I amforced to conclude that by refusing to honor and adhere tothe terms of the contract negotiated in their behalf, Re-spondent violated Section 8(a)(5) and (1) of the Act. JosephMcDaniel, an Individual Proprietorship d/b/a Custom ColorsContractors, 226 NLRB 851 (1976); Anderson LithographCompany Inc., 124 NLRB 920 (1959), enfd. sub nom.N.L.R.B. v. Jeffries Banknote Company, 281 F.2d 893 (C.A.9, 1960).Finally, the fact that several items were left to be negoti-ated by the parties in the future does not preclude the0o Fairbanks Dairy. Division of Cooperdale Dairy Company Inc., 146 NLRB893 (1964); Korner Kafe Inc., 156 NLRB 1157 (1966); Bill O'Gradiy CarpetService, Inc.. 185 NLRB 587 (1970).476 FALKOWSKI GROCERYachievement of the collective-bargaining agreement thatshould be reduced to writing and placed into application.The contracting parties often table otherwise negotiablematters by agreeing to renegotiate these at some futuretime or by agreeing to modify the contract upon mutualconsent. Such understandings reflect the presence ratherthan the absence of agreement and in no way precludeenforcement of the completed contract. Central PlumbingCompany, 198 NLRB 925 (1972).IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent have a close, intimate, andsubstantial relationship to trade, traffic and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(l) and(5) of the Act, I shall recommend that Respondent be or-dered to cease and desist therefrom and to take appropri-ate affirmative action. I shall recommend that Respondentbe directed to sign the contract negotiated in its behalfupon the Union's request and to bargain with the Union asthe exclusive bargaining representative of the employees inthe unit described below until such time as Respondenttimely and unequivocally withdraws from such unit.I shall also recommend that Respondent be directed togive retroactive effect to the contract and make whole anyemployees covered by the contract for any financial lossessustained by them as a result of Respondent's unlawfulrefusal to sign the contract, with backpay to be computedon a quarterly basis in the manner set forth in F. W. Wool-worth Company, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977).''CONCLUSIONS OF LAW'1. The Respondent, Falkowski Grocery, is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. The Union, Retail Clerks Local Union No. 1116, Re-tail Clerks International Association, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3. All full-time and regular part-time and utility employ-ees employed by the employer members of a multiemploy-er bargaining group composed of certain members of theArea Retail Grocers Association and other grocer em-ployers who authorize Daniel Mundt to bargain for thisgroup, excluding store managers, meat department em-ployees, watchmen, guards, and supervisors as defined inthe Act, constitutes a unit appropriate for the purposes of" See, generally. Isis Plumhing d Hearing (Co 138 NLRB 716 (1962).collective bargaining within the meaning of Section 9(b) ofthe Act.4. At all time material herein the Union has been therecognized representative of the employees in the aboveappropriate unit for purposes of collective bargaining with-in the meaning of Section 9(a) of the Act.5. By refusing to honor and abide by the contract agreedto by the Association and the Union, entered into andmade effective on April 16, 1977, Respondent has engagedin unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER 12The Respondent, Falkowski Grocery, Virginia, Minne-sota, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to honor and abide by the collective-bar-gaining agreement executed by the Association and theUnion effective April 16, 1977, and refusing to complywith the agreement's terms.(b) Refusing to bargain on an Association basis with theUnion until such time as Respondent shall timely and un-equivocally withdraw from such a bargaining arrangement.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action:(a) Upon request of the Union, sign and give retroactiveeffect to the contract executed by the Association and theUnion effective April 16, 1977, and make whole any em-ployees covered by the contract for any monetary lossesthey may have suffered as a consequence of Respondent'srefusal to sign said contract in the manner set forth in "TheRemedy" section of this Decision.(b) Upon request, bargain with the Union as the exclu-sive representative of all employees in the following appro-priate unit:All full-time and regular part-time and utility em-ployees employed by the employer members of a mul-ti-employer bargaining group composed of certainmembers of the Area Retail Grocers Association andother grocer employers who authorize Daniel Mundtto bargain for this group, excluding store managers,meat department employees, watchmen, guards andsupervisors as defined in the Act.until such time as Respondent shall timely and unequivo-l: In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions. and recommended Order herein shall. as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions. and Order. and all objections thereto shall hedeemed waived for all purposes.477 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcally withdraw from the above bargaining arrangement.(c) Preserve and, upon request, make available to theBoard or its agent, for examination and copying, all payrollrecords, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryto analyze the amount of backpay due under the terms ofthis Order.(d) Post at its Virginia, Minnesota, place of businesscopies of the attached notice marked "Appendix." 13 Cop-ies of said notice, on forms provided by the Regional Di-rector for Region 18, after being duly signed by Respon-dent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 18, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith." In the event that this Order is enforced by a Judgment of the ULnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order oft theNational l.abor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF 'HENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportunity topresent evidence, the National Labor Relations Board hasfound that we violated the National Labor Relations Act,as amended, and has ordered us to post this notice.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed in Section 7 of the Act.WE WILL, upon request of the Union, honor and giveretroactive effect to the contract executed, effectiveApril 16, 1977, and WE WILL compensate any employeecovered by the contract for any monetary losses theymay have suffered as a result of our refusal to sign thecontract.WE WILL. upon request of the Union, bargain withthe Union as the exclusive representative of the em-ployees in the following unit:All full-time and regular part-time and utility em-ployees employed by the employer members of amulti-employer bargaining group composed of cer-tain members of the Area Retail Grocers Associa-tion and other grocer employers who authorizeDaniel Mundt to bargain for this group, excludingstore managers, meat department employees,watchmen, guards and supervisors as defined in theAct,until such time as we shall timely withdraw from theabove unit.FALKOWSKI GROCERY478